People v Carlo (2017 NY Slip Op 00548)





People v Carlo


2017 NY Slip Op 00548


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2871 4366/10

[*1]The People of the State of New York, Respondent,
vAlbert Carlo, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), rendered September 10, 2014, which adjudicated defendant a level two sexually violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]), in light of the seriousness of the underlying sex crime, committed with the use of force on a related minor, and defendant's prior criminal history, which includes a violent felony conviction. Defendant failed to elaborate on his medical conditions or present any detailed evidence to suggest that a level two adjudication overassesses his dangerousness and risk of sexual recidivism (id. at 861). We have considered and rejected defendant's remaining arguments for a downward departure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK